The petition by the state of Connecticut for certification for appeal from the Appellate Court, 109 Conn. App. 206 (AC 28577), is granted, limited to the following issue:
“Did the Appellate Court properly construe General Statutes § 46b-137 (a) to decide that before giving a second statement a readvisement of rights was required?”
*931Decided September 25, 2008
The Supreme Court docket number is SC 18233.
RaheemL. Mullins, deputy assistant state’s attorney, in support of the petition.
Jon D. Golas, in opposition.